NO. 12-10-00154-CR

                            IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
BRET KEVIN SIRLES,
APPELLANT                                                  '    APPEAL FROM THE 7TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    SMITH COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellant has filed a motion to dismiss this appeal. The motion is signed by
Appellant and his counsel. No decision has been delivered in this appeal. Accordingly,
Appellant’s motion to dismiss is granted, and the appeal is dismissed. See TEX. R. APP.
P. 42.2(a).
Opinion delivered August 25, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)